Citation Nr: 0703857	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-21 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for total left knee 
replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
total left knee  replacement. In June 2004, the veteran 
testified before a Decision Review Officer (DRO) at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran is asserting three bases for entitlement to 
service connection for total left knee replacement:  (1) her 
left knee disability is directly related to service; (2) her 
left knee disability is secondary to her service-connected 
right knee disability or is aggravated by her service-
connected right knee disability, or; (3) service connection 
for the total left knee replacement is warranted under 
38 U.S.C.A. § 1151.  

As part of her entrance physical examination in September 
1966, the veteran reported a history of bilateral knee injury 
in 1964.  She reported having an operation on the left knee 
to remove a tumor and cartilage.  The examiner stated that 
lower extremities were normal on clinical evaluation.  The 
pre-existing condition was apparently not considered 
disqualifying.  In January 1967, November 1967, and June 
1968, the veteran sought medical treatment for left knee 
problems.  Chondromalacia of the left knee was diagnosed in 
November 1967.  

If shown to be existing prior to service, a disease or 
disability will be considered to have been aggravated by 
active military service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease or disability.  38 C.F.R. 
§3.306(a) (2006).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability increased in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Due regard will be given 
the places, types, and circumstances of service.  38 C.F.R. 
§3.306(b) (2006).  See also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 
2003), 69 Fed. Reg. 25178 (2004).

It is not clear if presumption of aggravation was overcome 
with clear and unmistakable medical evidence.  Id.   No 
statements or clinical evidence in service or after service 
addressed the normal progression of the disease or possible 
aggravating factors of military service.  An examination 
including complete review of all treatment records is also 
necessary to address the status of the veteran's left knee 
and to discuss whether the veteran's condition was aggravated 
in service and whether any increase in disability in service 
was due to natural progress of the disease.  See 38 U.S.C.A. 
§1111 (West 2002 & Supp. 2005); 38 C.F.R. 3.306(a) (2006).

In addition, there are no statements or clinical evidence in 
the claims folder addressing whether the veteran's left knee 
disability is secondary to her service-connected right knee 
disability or whether the veteran's right knee disability 
aggravated a pre-existing left knee disability.  38 C.F.R. 
§ 3.310 (2006).  Finally, there are also no statements or 
clinical evidence in the claims folder addressing whether the 
veteran's left knee disability was aggravated by the two 
surgeries performed on the left knee by VA in 1999 and 2001.  
38 U.S.C.A. § 1151.  

A VA examination including complete review of all treatment 
records is necessary to address the status of the veteran's 
left knee, and to discuss whether the veteran's left knee 
disability was caused or aggravated as a result of service, 
as a result of her right knee disability, or as a result of 
the surgeries performed by VA in 1999 and 2001.   


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an examination 
to assess her left knee disability.  The 
examiner should discuss the history, 
onset, and etiology of the veteran's left 
knee disability.  A complete rationale 
for each opinion expressed should be 
provided.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.  The 
examiner should note in the examination 
report that the veteran's claim file has 
been reviewed.

1)  The examiner should discuss 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any pre-existing 
left knee disability underwent a 
permanent increase during service 
beyond the natural progress of any 
pre-existing disability or whether 
any increase in left knee disability 
during service represented only the 
natural progress of a pre-existing 
disability. 

2)  The examiner should discuss 
whether it is at least as likely as 
not that any preexisting left knee 
disability underwent a permanent 
increase as a result of the service-
connected right knee disability, or 
whether the left knee disability is 
otherwise etiologically related to 
or aggravated by the service-
connected right knee disability.  

3)  The examiner should discuss 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the veteran's left 
knee disability worsened during her 
hospitalization and surgery at the 
VA medical facility in 1999 and 
2001, and whether any worsening was 
due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in 
furnishing the hospital care; or was 
due to an event not reasonably 
foreseeable. 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
provide her and her representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



